—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 14, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the conduct of the defendant’s trial counsel in its entirety, we reject the defendant’s contention that he was denied the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Cain, 255 AD2d 596). The defendant failed to demonstrate the absence of any strategic or legitimate explanation for his counsel’s conduct at trial (see, People v Benevento, supra; People v Satterfield, 66 NY2d 796, 799). Accordingly, we find that the defendant received meaningful representation (see, People v Benevento, supra).
Whether certain comments by the prosecutor summation warrant reversal is an issue that, for the most part, is unpreserved for appellate review. In the one instance where an objection was made, the court’s curative instruction was sufficient to obviate any prejudice. The prosecutor’s comment that the defendant cannot “run” from the evidence was not necessarily an improper allusion to the defendant’s failure to testify (see, People v Watson, 188 AD2d 315).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.